DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11, 103, 307. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and Patent No. 11, 103, 307 are directed to using surgical system to treat COPD using a microwave ablation catheter, processor, memory, the at least memory having instruction stored thereon which, when executed by the processor cause the system to render coarse threshold values of image data of a patient’s lung as a three dimensional model of affected area of the lungs to distinguish enlarged alveoli from tissue to identify one or more locations within the image data depicting symptoms of COPD, generating a navigation pathway to the identified one or more locations; displaying the navigation pathway to aid in navigating a guide catheter; and display a representation of the microwave ablation catheter proximate one identified location of the identified one or more locations for providing guidance in positioning the ablation catheter for delivering microwave energy to the identified location.  Furthermore, the independent claims of Patent No. 11, 103, 307 are narrower than the independent claims of current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-22 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Holsing et al. (US 2013/0223702; hereinafter Holsing), in view of Wiemker et al. (US 2010/0166270; hereafter Wiemker), in view of  El-Baz (US2012/0201445; hereinafter ).
Regarding claim 16, Holsing discloses a system and method for forming respiratory-gated point cloud for four dimensional soft tissue navigation.  Holsing shows a microwave ablation catheter (see abstract; par. [0129]); one or more processors (see 16 in fig. 1), at least one memory coupled to the one or more processor, the at least one memory having instructions stored thereon which (see par. [0072]), when executed by the one or more processors, cause the surgical system to:
receiving image data of a patient (see par. [0069], par. [0077]); identifying one or more locations within the image data depicting symptoms of chronic obstructive pulmonary disease (COPD) (par. [0129]; the Examiner notes that the region of interest is related to COPD lung disease as stated in par. [0129] of Holsing);
generate a navigation pathway to the identified one or more locations (see par. [0126]; par. [0135]);
displaying the navigation pathway to aid in navigating a guide catheter to one of the identified one or more locations (par. [0081];  [0140]); 
displaying a representation of a microwave ablation catheter (see abstract) proximate one identified location of the identified one or more locations for providing guidance in positioning the catheter for delivery microwave energy to the identified location (the Examiner notes that the term “proximate” has been interpreted as “close enough to or routine treatment distance”, see par. [0012], [0129]).
Futhermroe, Holsing shows using a coarse thresholding the received image data for segmentation (see par. [0075]; the Examiner notes that the specification of the current application explains the coarse threshold as Hounsfield units or HU, par. [0049] of the PG Pub. version of the specification disclose “Because of this hypodensity, image analysis using 3D image processing is particularly useful as identification of the areas where the densities of the images (measured in Hounsfield units or HU) is below a certain threshold (e.g. -950 HU) approximately the same as air. This 3D rendering is relatively straightforward and even coarse thresholding can be employed to distinguish the enlarged alveoli from tissue and identify their locations in the CT images. These coarse thresholded values can then be rendered as a 3D model of the affected areas of the lungs”), but it is not clear if the threshold disclosed by Holsing is used to distinguish affected areas of a lung of the patient to distinguish enlarged alveoli from tissue.  Furthermore, Holsing shows a GUI (par. [0071] states “...providing an interactive graphical user interface (FUI), fails to explicitly state if the GUI shows a rendering coarse threshold values of the image data as a 3-D model of the affected areas of the lung. 
Weimker is in the same field of endeavor and discloses a graphical user interface of a structure in an object of an image dataset.  Wiemker states one reason for COPD are pockets of air (par. [0003] states “one reason for COPD are pockets of air), and that when bronchioles become permanently narrowed, many of the alveolar walls are destroyed, and enlarging the air spaces and then air becomes trapped in these enlarged alveoli (par. [0004] states “the bronchioles become permanently narrowed, and many of the alveolar walls are destroyed, enlarging the air spaces. Air becomes trapped in these enlarged alveoli without having the possibility of gas exchange with the airway tree”).  Furthermore, Weimker teaches coarse threshold (Hounsfield value)  is used to distinguish affected areas of a lung of the patient to distinguish enlarged alveoli from tissue (par. [0009] states “According to an aspect of the invention a method is provided for quantification of a structure in a medical image dataset having a plurality of voxels, each voxel having a Hounsfield value (HU”; [0036] states “The following description focuses on embodiments of the present invention applicable to medical imaging and in particular to quantification of trapped air in the lungs of a patient”; par. [0039] states “The basic idea is to analyze a medical image dataset, such as a Computed Tomography (CT), to locate the trapped air”; par. [0041] states “The Hounsfield value HU is a known parameter used in medical imaging, such as Computed Tomography and Magnetic Resonance Imaging scanning, to describe the amount of x-ray attenuation of each voxel in the three-dimensional image...These values are arranged on a scale from -1024 HU to +3071 HU, calibrated so that -1024 HU is the attenuation produced by air and 0 HU is the attenuation produced by water...The reading in Hounsfield units is also called the CT number. The Hounsfield values are lowest in the trachea and airways for pure air, e.g. -1000 HU. The Hounsfield values are higher, e.g. -900 HU, depending on the slice thickness of the CT scan, in the smaller airways due to limited resolution and partial volume effect, and higher still, e.g. -800 HU, in the denser lung parenchymal tissue”; par. [0043] states “After the segmentation of the trapped air structure in the medical image dataset each voxel value is compared to the maximum value encountered on its heritage path”; par. [0071] states “In an embodiment the predetermined Hounsfield value is -400 HU and is used to determine trapped air in the medical image dataset”).  The Examine notes that the enlarged alveoli which comprises trapped air are segmented/distinguish using coarse threshold (Hounsfield value)  is used to distinguish affected areas (alveoli which comprises trapped air) of a lung of the patient to distinguish enlarged alveoli from tissue.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using coarse threshold values of the image data of affected area of lungs to distinguish enlarged alveoli from tissue in the invention of Holsing, as taught by Wiemker, to be able to quantify and determine  trapped air disease and allow efficient user interaction for inspection via graphical user interface, rapid and accurate diagnosis of trapped disease (abstract of Wiemker states “way to quantify the trapped-air disease and how to allow efficient user interaction for inspection via a graphical user interface. The results of the invention may also be used for rapid and accurate diagnosis of trapped air disease”; par. [0007] states “determination of trapped air allowing for increased flexibility, cost-effectiveness, and time efficiency would be advantageous”; the examiner notes the quantification and segmentation of trapped air (enlarged alveoli) to be able to assist physician for planning navigation to the enlarged alveoli to treat COPD.  
But, Holsing in view of Wiekmer fail to explicitly state rendering coarse threshold values of the image data as a 3-D model of the affected area of the lung.
El-Baz is in the same field of endeavor and discloses a computer aided diagnostic system and lung tissue segmentation (see 16 in fig. 1).  El-Baz teaches generating/rendering a 3D model using coarse threshold values (Hounsfield value) of the image data of the affected area of the lung (see par. [0041] and fig. 4).
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of generating/rendering a 3D model using coarse threshold values (Hounsfield value) of the image data of the affected areas of the lung in the invention of Holsing in view of Wiekmer, as taught by El-Baz, to provide computed and automated method of evaluating  diseased airways by computer analysis of medial image data (par. [0010] of  states “a need continues to exist in the art for an improved image processing techniques for use in diagnosing malignant pulmonary nodules”; par. [0011] states “The invention addresses these and other problems associated with the prior art by providing a computer aided diagnostic system and automated method for diagnosing”; and provide an MGRF model which described the peculiarities of the visual appearance of malignant nodules in lung.  The Examiner notes the generating/rendering a 3D model using coarse threshold values (Hounsfield value) of the image data of the affected areas of the lungs would provide a better understanding of the affected area of the lung which would help planning treatment. 
Regarding claim 17, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore, Holsing shows display an ablation zone based on delivery microwave energy (see par. [0106], [0107], [0129] and fig. 11 and 12); receive an input to adjust the ablation zone (see par. [0106], [0107], [0129] and fig. 11 and 12); and adjust the delivery of microwave energy based on the adjusted ablation zone (see par. [0106], [0107], [0129] and fig. 11 and 12).
Regarding claim 18, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore, Holsing shows identify tissue for inserting a needle ablation probe (see par. [0129] and [0185]), and display the identified tissue (see par. [0129] fig. 11-12).  The claim limitation “...to create a coagulated zone based on the rendered coarse threshold values” directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 19, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to mechanically collapse the tissue” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 20, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to coagulate tissue of alveoli in collapsed state” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 21, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to increase a chest cavity volume into which untreated lung tissue can expand” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 22, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to increase a ventilation of the untreated lung tissue” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 26, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to increase perfusion of blood supply to untreated lung tissue” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 27, Holsing discloses a system and method for forming respiratory-gated point cloud for four dimensional soft tissue navigation.  Holsing shows a microwave ablation catheter (see abstract; par. [0129]); one or more processors (see 16 in fig. 1), at least one memory coupled to the one or more processor, the at least one memory having instructions stored thereon which (see par. [0072]), when executed by the one or more processors, cause the surgical system to:
receiving image data of a patient (see par. [0069], par. [0077]); identifying one or more locations within the image data depicting symptoms of chronic obstructive pulmonary disease (COPD) (par. [0129]; the Examiner notes that the region of interest is related to COPD lung disease as stated in par. [0129] of Holsing);
generate a pathway to the identified one or more locations (see par. [0126]; par. [0135]);
display a navigation pathway to aid in navigating the microwave ablation catheter to one of the identified locations (par. [0081]; [0140]); 
display an indication for delivery microwave energy to at least one pulmonary blood vessel via the microwave ablation catheter (see abstract; par. [0012], [0129]), wherein the at least one pulmonary blood vessel supplies blood to the identified one or more locations depicting symptoms of COPD (see par. [0095], [0117], [0210], [0228]).
Furthermore, Holsing shows using a coarse thresholding the received image data for segmentation (see par. [0075]; the Examiner notes that the specification of the current application explains the coarse threshold as Hounsfield units or HU, par. [0049] of the PG Pub. version of the specification disclose “Because of this hypodensity, image analysis using 3D image processing is particularly useful as identification of the areas where the densities of the images (measured in Hounsfield units or HU) is below a certain threshold (e.g. -950 HU) approximately the same as air. This 3D rendering is relatively straightforward and even coarse thresholding can be employed to distinguish the enlarged alveoli from tissue and identify their locations in the CT images. These coarse thresholded values can then be rendered as a 3D model of the affected areas of the lungs”), but it is not clear if the threshold disclosed by Holsing is used to distinguish affected areas of a lung of the patient to distinguish enlarged alveoli from tissue.  Furthermore, Holsing shows a GUI (par. [0071] states “...providing an interactive graphical user interface (FUI), fails to explicitly state if the GUI shows a rendering coarse threshold values of the image data as a 3-D model of the affected areas of the lung. 
Weimker is in the same field of endeavor and discloses a graphical user interface of a structure in an object of an image dataset.  Wiemker states one reason for COPD are pockets of air (par. [0003] states “one reason for COPD are pockets of air), and that when bronchioles become permanently narrowed, many of the alveolar walls are destroyed, and enlarging the air spaces and then air becomes trapped in these enlarged alveoli (par. [0004] states “the bronchioles become permanently narrowed, and many of the alveolar walls are destroyed, enlarging the air spaces. Air becomes trapped in these enlarged alveoli without having the possibility of gas exchange with the airway tree”).  Furthermore, Weimker teaches coarse threshold (Hounsfield value)  is used to distinguish affected areas of a lung of the patient to distinguish enlarged alveoli from tissue (par. [0009] states “According to an aspect of the invention a method is provided for quantification of a structure in a medical image dataset having a plurality of voxels, each voxel having a Hounsfield value (HU”; [0036] states “The following description focuses on embodiments of the present invention applicable to medical imaging and in particular to quantification of trapped air in the lungs of a patient”; par. [0039] states “The basic idea is to analyze a medical image dataset, such as a Computed Tomography (CT), to locate the trapped air”; par. [0041] states “The Hounsfield value HU is a known parameter used in medical imaging, such as Computed Tomography and Magnetic Resonance Imaging scanning, to describe the amount of x-ray attenuation of each voxel in the three-dimensional image...These values are arranged on a scale from -1024 HU to +3071 HU, calibrated so that -1024 HU is the attenuation produced by air and 0 HU is the attenuation produced by water...The reading in Hounsfield units is also called the CT number. The Hounsfield values are lowest in the trachea and airways for pure air, e.g. -1000 HU. The Hounsfield values are higher, e.g. -900 HU, depending on the slice thickness of the CT scan, in the smaller airways due to limited resolution and partial volume effect, and higher still, e.g. -800 HU, in the denser lung parenchymal tissue”; par. [0043] states “After the segmentation of the trapped air structure in the medical image dataset each voxel value is compared to the maximum value encountered on its heritage path”; par. [0071] states “In an embodiment the predetermined Hounsfield value is -400 HU and is used to determine trapped air in the medical image dataset”).  The Examine notes that the enlarged alveoli which comprises trapped air are segmented/distinguish using coarse threshold (Hounsfield value)  is used to distinguish affected areas (alveoli which comprises trapped air) of a lung of the patient to distinguish enlarged alveoli from tissue.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using coarse threshold values of the image data of affected area of lungs to distinguish enlarged alveoli from tissue in the invention of Holsing, as taught by Wiemker, to be able to quantify and determine  trapped air disease and allow efficient user interaction for inspection via graphical user interface, rapid and accurate diagnosis of trapped disease (abstract of Wiemker states “way to quantify the trapped-air disease and how to allow efficient user interaction for inspection via a graphical user interface. The results of the invention may also be used for rapid and accurate diagnosis of trapped air disease”; par. [0007] states “determination of trapped air allowing for increased flexibility, cost-effectiveness, and time efficiency would be advantageous”; the examiner notes the quantification and segmentation of trapped air (enlarged alveoli) to be able to assist physician for planning navigation to the enlarged alveoli to treat COPD.  
But, Holsing in view of Wiekmer fail to explicitly state rendering coarse threshold values of the image data as a 3-D model of the affected area of the lung.
El-Baz is in the same field of endeavor and discloses a computer aided diagnostic system and lung tissue segmentation (see 16 in fig. 1).  El-Baz teaches generating/rendering a 3D model using coarse threshold values (Hounsfield value) of the image data of the affected area of the lung (see par. [0041] and fig. 4).
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of generating/rendering a 3D model using coarse threshold values (Hounsfield value) of the image data of the affected areas of the lung in the invention of Holsing in view of Wiekmer, as taught by El-Baz, to provide computed and automated method of evaluating  diseased airways by computer analysis of medial image data (par. [0010] of  states “a need continues to exist in the art for an improved image processing techniques for use in diagnosing malignant pulmonary nodules”; par. [0011] states “The invention addresses these and other problems associated with the prior art by providing a computer aided diagnostic system and automated method for diagnosing”; and provide an MGRF model which described the peculiarities of the visual appearance of malignant nodules in lung.  The Examiner notes the generating/rendering a 3D model using coarse threshold values (Hounsfield value) of the image data of the affected areas of the lungs would provide a better understanding of the affected area of the lung which would help planning treatment. 
The claim limitation “...to form a shunt directing blood flow away from the at least one pulmonary blood vessel to untreated portions of the lungs” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 28, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore, Holsing shows display an ablation zone based on delivery microwave energy (see par. [0106], [0107], [0129] and fig. 11 and 12); receive an input to adjust the ablation zone (see par. [0106], [0107], [0129] and fig. 11 and 12); and adjust the delivery of microwave energy based on the adjusted ablation zone (see par. [0106], [0107], [0129] and fig. 11 and 12).
Regarding claim 29, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore, Holsing shows identify tissue for inserting a needle ablation probe (see par. [0129] and [0185]), and display the identified tissue (see par. [0129] fig. 11-12).  The claim limitation “...to create a coagulated zone based on the rendered coarse threshold values” directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 30, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to mechanically collapse the tissue” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 31, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to coagulate tissue of alveoli in collapsed state” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 32, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to increase a chest cavity volume into which untreated lung tissue can expand” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 33, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to increase a ventilation of the untreated lung tissue” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.
Regarding claim 34, Holsing in view of Wiekmer in view of El-Baz disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to increase perfusion of blood supply to untreated lung tissue” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer and El-Baz is capable of performing the functions as set forth by applicant.

Claim 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Holsing et al. (US 2013/0223702; hereinafter Holsing), in view of Wiemker et al. (US 2010/0166270; hereafter Wiemker), in view of  El-Baz (US2012/0201445; hereinafter ) as applied to claim 16 above, and further in view of Keast et al. (US 2011/0146673; hereinafter Keast).
Regarding claim 23, Holsing in view of Wiemker, in view of El-Baz disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state sealing at least one pulmonary blood vessel associated with the alveoli.  
KEAST is in the same filed of endeavor and discloses method for treating chronic obstructive pulmonary (COPD) disease.  KEAST teaches sealing at least one pulmonary blood vessel associated with alveoli (see par. [0018], [0026]; the examiner notes that creating the collateral channel is a treatment because of COPD).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of sealing at least one pulmonary blood vessel associated with alveoli in the invention of Holsing in view of Wiemker, in view of El-Baz, as taught by KEAST, to be able to seal the vessel in case of a puncture (par. [0026] states “A feature of these methods often includes creation of a hemostasis in the event that any blood vessel is punctured”).
Regarding claim 24, Holsing in view of Wiemker, in view of El-Baz in view of KEAST disclose the invention substantially as described in the 103 rejection above, furthermore, KEAST teaches wherein the at least one pulmonary blood vessel supplies blood to the identified one or more locations depicting symptoms of COPD (see par. [0018], [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein the at least one pulmonary blood vessel supplies blood to the identified one or more locations depicting symptoms of COPD, Holsing in view of Wiemker, in view of El-Baz, as taught by KEAST, to be able to seal the vessel in case of a puncture (par. [0026] states “A feature of these methods often includes creation of a hemostasis in the event that any blood vessel is punctured”).

Regarding claim 25, Holsing in view of Wiekmer in view of El-Baz, in view of KEAST disclose the invention substantially as described in the 103 rejection, furthermore Holsing shows a display (see fig. 1).  The claim limitation “...display an indication to form a shunt directing blood flow away from the least one sealed pulmonary blood vessel to untreated portions of the lungs” is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Holsing, Wiekmer, El-Baz and KEAST is capable of performing the functions as set forth by applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KEAST et al. (US 2012/0289815) disclose method and devices for diagnosing, monitoring, or treating medical conditions through an opening through an airway wall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793